 Case 2:20-cv-16728-KSH-CLW Document 1 Filed 11/20/20 Page 1 of 5 PageID: 1




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY

__________________________________________________________________
DAVID FERNANDEZ                     :
                                    :
               Plaintiff,           :
                                    : DOCKET NO.:
          v.                        :
                                    :
ALLEY E. DONALD, III,               :
SMITH TRANSPORT, INC.,              :
JOHN DOES 1-10, and ABC CORP, 1-10, :
                                    :
               Defendants           :

                             NOTICE OF REMOVAL

TO THE HONORABLE JUDGES IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY:

      Defendant, Smith Transport, Inc., by and through its attorneys, Rawle &

Henderson LLP, respectfully avers upon information and belief as follows:

      1.       Plaintiff, David Fernandez filed a Complaint in the Superior Court of

New Jersey Law Division of Essex County, under Docket No. ESX-L-00693-20

against, inter alia, Smith Transport on October 7, 2020. See Plaintiff’s Summons

and Complaint, attached hereto as Exhibit “A.”

      2.       Plaintiff obtained the Summons on or about October 21, 2020. See id.




      14256801-1
 Case 2:20-cv-16728-KSH-CLW Document 1 Filed 11/20/20 Page 2 of 5 PageID: 2




          3.       Plaintiff alleges that on or about December 19, 2018, he was the

operator of a motor vehicle on Route 3 westbound in Secaucus, New Jersey. See id.

at ¶ 1.

          4.       Plaintiff alleges he was in a motor vehicle accident with Donald E.

Alley, III (improperly identified as Alley E. David, III) and Smith Transport, Inc.

          5.       In particular, plaintiff alleges the following:

                   4.     As a direct and proximate result of the aforesaid
                   carelessness, negligence and recklessness of the defendants,
                   ALLEY E. DONALD, III, SMITH TRANSPORT, INC., JOHN
                   DOES 1-10 AND ABC CORP. 1-10 (a series of fictitious names
                   describing      other    employees/drivers,     operators/owners,
                   lesser/lessees, agents, employers or persons/entities who
                   benefitted from the operation of defendant’s tractor trailer at the
                   time of the within accident and those who continuing
                   investigation shall reveal), the plaintiff, DAVID FERNANDEZ,
                   was violently tossed about, sustained injuries causing permanent
                   disability, permanent significant disfigurement, permanent loss
                   of bodily function, lost time from work and suffer an impairment
                   in earning capacity, has incurred or in the future will incur
                   expenses for the treatment of said injuries in excess of the
                   applicable threshold, has been disabled and will in the future be
                   disabled and not able to perform his usual functions, has been
                   caused and in the future will be caused great pain and suffering,
                   has been deprived and in the future will be deprived of her[sic]
                   right to the enjoyment of life.

          See Exhibit “A” at ¶ 4.

          6.       Based upon a fair reading of the Complaint plaintiff has set forth a claim

in which an amount in excess of the jurisdictional limit of $75,000, exclusive of

interest and costs, may be at stake.


                                                 2
          14256801-1
 Case 2:20-cv-16728-KSH-CLW Document 1 Filed 11/20/20 Page 3 of 5 PageID: 3




      7.       Upon information and belief, defendant, Donald E. Alley, III

(improperly identified as Alley E. Donald, III) was and is a resident of Pembroke,

New Hampshire, and therefore, is a citizen of the State of New Hampshire.

      8.       Defendant, Smith Transport, Inc. is corporation incorporated in the

Commonwealth of Pennsylvania and with a principle place of business in the

Commonwealth of Pennsylvania.

      9.       Based on the above, Smith Transport, Inc. is a citizen of Pennsylvania.

      10.      Upon information and belief, plaintiff, David Fernandez, was and is a

resident of Belleville, New Jersey, and therefore, is a citizen of the State of New

Jersey. See Exhibit “A.”

      11.      Diversity of citizenship within the meaning of 28 U.S.C. §1332, exists

between plaintiffs and defendant since:

               (a)   Plaintiff is a citizen of the State of New Jersey; and

               (b)   Defendants are not citizens of the State of New Jersey.

      12.      Furthermore, diversity of citizenship existed at the time the Complaint

was filed and continues through the time of filing of this notice, such that defendant

is entitled to removal pursuant to 28 U.S.C. §1441, as amended, and 28 U.S.C.

§1446.

      13.      Upon information and belief, Donald E. Alley, III has not yet been

served.


                                            3
      14256801-1
 Case 2:20-cv-16728-KSH-CLW Document 1 Filed 11/20/20 Page 4 of 5 PageID: 4




      WHEREFORE, defendant, Smith Transport, Inc., prays that the above-

captioned action now pending in the Superior Court of New Jersey in the County of

Essex be removed therefrom to this Honorable Court.

                               RAWLE & HENDERSON LLP



                               By: ______________________
                                     Gary N. Stewart
                                     Diane B. Carvell
                                     Attorneys for Defendant
                                     Smith Transport, Inc.
                                     401 Route 73 North, Suite 200
                                     40 Lake Center Executive Park
                                     Marlton, NJ 08053
                                     Telephone: (856) 596-4800
                                     gstewart@rawle.com
                                     dcarvell@rawle.com
                                     File No.: 720,080

Dated: November 20, 2020




                                       4
      14256801-1
 Case 2:20-cv-16728-KSH-CLW Document 1 Filed 11/20/20 Page 5 of 5 PageID: 5



                           CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a true and correct copy of the within-

captioned Notice of Removal was served via first class mail, postage prepaid, on the

following:



                            Kenneth W. Elwood, Esquire
                     Blume, Forte, Fried, Zerres & Molinari, P.C.
                                   One Main Street
                                Chatham, NY 07928
                                Counsel for Plaintiff


                           RAWLE & HENDERSON, LLP




                           By: __________________________________
                                 Gary N. Stewart, Esquire
                                 Diane B. Carvell, Esquire
                                 Attorney for Defendant,
                                 Smith Transport, Inc.



DATED: November 20, 2020




14256801-1
